Beck, J.
1. Under the evidence in this case the jury would have been authorized to find that in discharging the gun which killed the deceased, who was one of a numerous party in a house, the defendant did not intentionally fire at or towards the house where the party was assembled, and was therefore not in the category of one who is guilty of murder because he wilfully and recklessly shoots into a crowd under such circumstances that the law implies malice from the reckless character of the act in case a person in the crowd is killed; and therefore the court should have given to the jury the benefit of the theory that the defendant did an act in itself lawful but without due caution and circumspection, by charging the law of- involuntary manslaughter in the commission of. a lawful act without due caution and circumspection.
2. Except in failing to charge the law of involuntary manslaughter, and in certain charges which precluded the consideration of the question as to whether the accused was guilty of that offense, no error appears in the charges of the court complained of.

Judgment reversed.


A ll the Justices concur.

■M. B. Cannon and Hal Lawson, for plaintiff in error.
H. A. Hall, attorney-general, and Walter F. George, solicitor-general, contra.